DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,200,725. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.	Claim 1 of the instant application is obvious over patent claims 1 and 3, in that claims 1 and 3 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for obvious-type double patenting.


Instant Application 17/520,100
U.S. Patent 11,200,725
1. A system including: memory configured to store at least a portion of an acceleration data structure including a plurality of hierarchical nodes, at least one node identifying primitives of a virtual scene; and 
1. Spatial data structure traversal hardware configured to perform operations comprising: receive a query identifying a ray including a ray origin; retrieve spatial portions of a spatial data structure from a memory; 

3. The spatial data structure traversal hardware of claim 1, wherein the spatial data structure includes opaque primitives and alpha primitives and the test results omitted from being reported include intersection information for at least one alpha primitive determined to be intersected by the identified ray and at least one opaque primitive determined to be intersected by the identified ray.
autonomous hardware circuitry operatively coupled to the memory configured to: determine primitives identified in the at least one node which are intersected by a ray; and
1. test spatial correlation between the identified ray and the retrieved spatial portions of the spatial data structure; and
omit reporting of one or more primitives the ray is determined to intersect.
1. report only test results that are parametrically closer to the ray origin than other results.

 
	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and claims 1 and 3 of U.S. Patent 11,200,725.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,825,232. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.	Claim 1 of the instant application is obvious over patent claim 1, in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for obvious-type double patenting.
Instant Application 17/520,100
U.S. Patent 10,825,232
1. A system including: memory configured to store at least a portion of an acceleration data structure including a plurality of hierarchical nodes, at least one node identifying primitives of a virtual scene; and 
1. A system comprising: memory configured to store at least a portion of a data structure including a plurality of hierarchical nodes, wherein at least one of said hierarchical nodes identifies a plurality of primitives of a virtual scene; and 
autonomous hardware circuitry operatively coupled to the memory configured to: determine primitives identified in the at least one node which are intersected by a ray; and
circuitry operatively coupled to the memory configured to: receive ray information; determine, in response to the received ray information, which of the plurality of primitives are intersected by a ray; and 
omit reporting of one or more primitives the ray is determined to intersect.
report two or more of the plurality of primitives determined to be intersected by the ray while omitting to report at least one of the plurality of primitives determined to be intersected by the ray.

 
	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and claim 1 of U.S. Patent 10,825,232.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,580,196. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.	Claim 1 of the instant application is obvious over patent claim 1, in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for obvious-type double patenting.
Instant Application 17/520,100
U.S. Patent 10,580,196
1. A system including: memory configured to store at least a portion of an acceleration data structure including a plurality of hierarchical nodes, at least one node identifying primitives of a virtual scene; and 
1. A system that develops visualization of a virtual scene, comprising: memory configured to store at least a portion of an acceleration data structure, wherein the acceleration data structure includes a plurality of hierarchical nodes, wherein at least one of said hierarchical nodes identifies a plurality of primitives of the virtual scene; and 
autonomous hardware circuitry operatively coupled to the memory configured to: determine primitives identified in the at least one node which are intersected by a ray; and
circuitry operatively coupled to the memory configured to: receive information about a ray; and in response to receiving the ray information, traverse the acceleration data structure; determine a plurality of intersected primitives, wherein each intersected primitive is a primitive in the plurality of primitives that is intersected by a ray; determine at least one primitive among the plurality of intersected primitives that will not affect visualization of the virtual scene; and
omit reporting of one or more primitives the ray is determined to intersect.
report two or more of the intersected primitives while omitting to report the at least one primitive that is determined will not affect visualization of the virtual scene.

 
	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and claim 1 of U.S. Patent 10,580,196.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2019/0019326 A1) in view of Peterson (US 9,607,426 B1).
Regarding claim 1, Clark discloses a system including: memory configured to store at least a portion of an acceleration data structure including a plurality of hierarchical nodes, at least one node identifying primitives of a virtual scene; (Paragraph 0087, hierarchical acceleration structure stored in an acceleration structure store implemented in system memory where nodes of the structure have primitives, paragraph 0084)	and autonomous hardware circuitry operatively coupled to the memory (Figure 5, element 502, ray tracing unit with processing hardware coupled to the acceleration structure store) configured to: determine primitives identified in the at least one node which are intersected by a ray (Paragraph 0109, tracing occlusion rays to determine node traversal order for ray tracing).	Clark does not clearly disclose omitting reporting of one or more primitives the ray is determined to intersect.
	Peterson discloses tracing of rays that can be culled depending on if a surface is visible (Abstract) such as culling rays after intersecting a surface with opaque primitives (Column 12, line 59 – column 13, line 18).	Peterson’s culling of rays to only intersect visible primitives would have been recognized by one of ordinary skill in the art to be applicable to ray tracing using an acceleration structure and occlusion rays to determine an order for tracing of Clark and the results would have been predictable in the ray tracing using an acceleration structure and occlusion rays to determine an order for tracing of only visible surface primitives and culling rays from further traversal of primitives when encountering opaque primitives. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lauritzen et al. (US 2018/0286112 A1) discloses querying a hierarchical visibility structure to determine in which tiles a triangle may be occluded.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613